  8:20-cv-00073-BCB-MDN Doc # 66 Filed: 02/05/21 Page 1 of 1 - Page ID # 185




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

STARR G. SNYDER,

                          Plaintiff,                                        8:20CV73

        vs.
                                                                             ORDER
DAP, INC., and MINE SAFETY
APPLIANCES COMPANY, LLC.,

                          Defendants.


       Counsel for defendant DAP, Inc. has notified the undersigned magistrate judge that
plaintiff has settled their claims with DAP, Inc. Accordingly,

       IT IS ORDERED:

       1. On or before March 19, 2021, the plaintiff and defendant DAP, Inc. shall electronically
              file a joint stipulation for dismissal (or other dispositive stipulation) and shall submit
              to the trial judge a draft order which will fully dispose of the plaintiff’s claims against
              DAP, Inc.; and
       2. Absent compliance with this order, the plaintiff’s claims against DAP, Inc. may be
              dismissed without further notice.

       Dated this 5th day of February, 2021.

                                                         BY THE COURT:

                                                         s/Michael D. Nelson
                                                         United States Magistrate Judge
